VAUGHN, Judge.
 It was error to enter the Order remanding the proceeding for hearing de novo. There is nothing in the record to suggest that Winkler either desired or was entitled to offer additional evidence. The record discloses that the findings, conclusions and decision of the Civil Service Board were supported by competent, material and substantial evidence. The character and credibility of the witnesses, including Winkler, and the weight to be given their testimony were matters to be considered and determined by the Board.
Winkler’s prior unblemished record tends to invoke the compassion of the Court as it undoubtedly did that of the able trial judge. The question of leniency is, however, quite properly for determination first, by those charged with the considerable responsibilities and duties of administering the police department and finally, by the Civil Service Board.
The Order from which the Civil Service Board appealed is reversed and the cause is remanded to the Superior Court of Mecklenburg County for entry of a judgment consistent with this opinion.
Reversed and remanded.
Judges Brock and Hedrick concur.